DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claim 13, the claim requires “a plurality of microlens formed on the first and second phase-difference detection pixels,” in line 9. However, more than one microlens formed on the first and second phase-difference detection pixels is not disclosed for phase-
In further reference to claim 13, the claim refers to “the microlens” in line 11. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim has been interpreted to mean a single microlens is formed on the first and second phase-difference detection pixels and it is this microlens lines 11-12 refer to.
Claims 14-20 depend on claim 13 and are unsupported due to their dependence on an unsupported base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 13, the claim requires “a plurality of microlens formed on the first and second phase-difference detection pixels,” in line 9. As addressed above, adjacent phase-difference detection pixels are disclosed as sharing a single microlens. Therefore, the lens structure over the phase-difference detection pixels is unclear.
Claims 14-20 depend on claim 13 and are indefinite due to their dependence on an indefinite base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsuzuki et al. (US 2019/0238773).
In reference to claim 1, Tsuzuki et al. (US 2019/0238773), hereafter “Tsuzuki,” discloses an image sensor comprising: a first phase-difference detection pixel and a second phase-difference detection pixel, paragraph 42; a first general pixel (standard pixel) spaced apart from the first and second phase-difference detection pixels; a first peripheral pixel (deformed pixel) adjacent to the first phase-difference detection pixel between the first phase-difference detection pixel and the first general pixel; a first microlens disposed on the first and second phase-difference detection pixels, 2×1 OCL; a second microlens on the first general pixel; and a third microlens on the first peripheral pixel, wherein a size of the first to third microlenses are different from each other, Figures 2 and 4 and paragraph 52.
In reference to claim 2, Tsuzuki discloses a second peripheral pixel disposed from the first phase-difference detection pixel in a first direction; and a third peripheral pixel disposed [AltContent: textbox (4th   )]expands toward a space between the second and third peripheral pixels, Figure 4.

In reference to claim 3, Tsuzuki discloses a fourth peripheral pixel disposed from the second phase-difference detection pixel; and a fourth microlens on the fourth peripheral pixel, wherein a size of the fourth microlens is different from the size of the third microlens, see annotated Figure 4 above.
In reference to claim 4, Tsuzuki discloses the second peripheral pixel includes a red color filter, and the third peripheral pixel includes a green color filter, Figure 1.
In reference to claim 5, Tsuzuki discloses wherein the first phase-difference detection pixel includes a green color filter, paragraph 48.

    PNG
    media_image3.png
    264
    399
    media_image3.png
    Greyscale
[AltContent: textbox (2nd )]In reference to claim 6, Tsuzuki discloses a second general pixel provide in a diagonal direction from the first phase-difference detection pixel, and wherein the second general pixel includes a green color filter, see annotated Figure 1 below.

In reference to claim 13, Tsuzuki discloses an image sensor, comprising: a first phase-difference detection pixel and a second phase-difference detection pixel directly adjacent to the first phase-difference detection pixel in a first direction, the first and second phase- difference detection pixels being formed in a first row, PD in Figure 1; a first peripheral pixel disposed from the first phase-difference detection pixel in a second direction perpendicular to the first direction; a second peripheral pixel disposed from the second phase-difference detection pixel in the second direction; and a plurality of microlens formed on the first and second phase-difference detection pixels, wherein the first and second peripheral pixels are formed in a second row next to the first row, wherein the microlens expands toward a space between the first and second peripheral pixels so that a part of the microlens is formed in the second row, wherein the first and second phase-difference detection pixels are surrounded by a plurality of adjacent pixels, wherein the plurality of adjacent pixels includes the first and second peripheral pixels, and 
[AltContent: textbox (4th   )][AltContent: arrow][AltContent: textbox (1st row)][AltContent: textbox (3rd row)][AltContent: textbox (2nd row)]
	
In reference to claim 14, Tsuzuki discloses the plurality of adjacent pixels further includes a third peripheral pixel and a fourth peripheral pixel in a third row next to the second row, and wherein the microlens expands toward a space between the third and fourth peripheral pixels so that a part of the microlens is formed in the third row, see annotated Figure 4 above.
In reference to claim 15, Tsuzuki discloses wherein the first phase-difference detection pixel includes a green color filter, paragraph 48.

    PNG
    media_image3.png
    264
    399
    media_image3.png
    Greyscale
[AltContent: textbox (1st  )]In reference to claim 16, Tsuzuki discloses a first general pixel provided in a diagonal direction from the first phase-difference detection pixel, and wherein the first general pixel includes a green color filter, see annotated Figure 1 below.

In reference to claims 18 and 19, Tsuzuki discloses the plurality of adjacent pixels has six pixels, at right, left, upper and lower side of the first and second phase-difference detection pixels, the six pixels has three green filters, one red filter, one blue filter, and one filter of selected from green, blue and red, Figure 1.
In reference to claim 20, Tsuzuki discloses the plurality of adjacent pixels includes one red filter and one blue filter formed in different rows, Figure 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 7-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki et al. (US 2019/0238773) in view of Uchida et al. (US 2021/0143196).
In reference to claim 7, Tsuzuki does not disclose a device separation film formed between the second peripheral pixel and the third peripheral pixel.
Uchida et al. (US 2021/0143196), hereafter “Uchida,” discloses an image sensor including teaching a device separation film, 12 in Figures 3 and 4, formed between pixels, paragraph 57. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a device separation film to be formed between the second peripheral pixel and the third peripheral pixel. One would have been motivated to do so in order to electrically and optically isolate the respective pixels.
In reference to claim 8, Uchida discloses a substrate 10 in which the second and third peripheral pixels are formed, wherein the substrate has a first surface and a second surface opposite to the first surface, wherein a plurality of microlenses OCL 16 are formed on the second surface, and wherein the device separation film is formed from the first surface to the second surface, Figure 3 and paragraphs 65 and 70.
In reference to claim 9, Uchida discloses a substrate 10 in which the second and third peripheral pixels are formed, wherein the substrate has a first surface and a second surface opposite to the first surface, wherein the device separation film contacts with both the first and second surfaces, Figure 3.
In reference to claim 10, Uchida discloses a substrate 10 in which the second and third peripheral pixels are formed, wherein the substrate has a first surface and a second surface opposite to the first surface, wherein a plurality of microlenses OCL 16 are formed on the second 
In reference to claims 11 and 12, Uchida discloses a light shield, 15 in Figure 3, on the device separation film, paragraph 6.
In reference to claim 17, Tsuzuki does not disclose a device separation film formed between the first peripheral pixel and the second peripheral pixel.
Uchida discloses an image sensor including teaching a device separation film, 12 in Figures 3 and 4, formed between pixels, paragraph 57. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a device separation film to be formed between the first peripheral pixel and the second peripheral pixel. One would have been motivated to do so in order to electrically and optically isolate the respective pixels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897